
	
		I
		111th CONGRESS
		1st Session
		H. R. 2420
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2009
			Mr. Burgess
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Toxic Substances Control Act of 1976 to
		  ensure a uniform Federal scheme of regulation of restrictions in the use of
		  certain substances in electrical products and equipment in interstate and
		  foreign commerce, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Environmental Design of Electrical Equipment Act (EDEE)
			 Act.
		2.FindingsThe Congress finds and declares that—
			(1)assisting in
			 meeting the essential needs of the United States for adequate supplies of
			 electrical products and equipment is in the national interest;
			(2)ensuring a uniform
			 Federal scheme of regulation of restrictions in the use of certain substances
			 in electrical products and equipment in interstate and foreign commerce is
			 crucial to the economic, environmental, and social well-being of the people of
			 the United States in the global marketplace;
			(3)potential
			 disparities among State laws and implementing regulations that may be enacted
			 by the several States regarding the restriction of the use of substances in
			 electrical products and equipment could create barriers to interstate commerce,
			 domestic and foreign trade, and distort competition, and may thereby have a
			 direct impact on the establishment and functioning of global markets;
			 and
			(4)technological and
			 industrial innovation for electrical products and equipment can offer an
			 improved standard of living, increased public and private sector productivity,
			 and creation of new industries and employment opportunities, while providing
			 for environmentally compatible production, use, and end of life disposition of
			 such equipment.
			3.PurposeIt is the purpose of this Act to enhance
			 the economic, environmental, and social well-being of the people of the United
			 States in the global marketplace by—
			(1)ensuring efficient
			 technological development and innovation in the manufacture of electrical
			 products and equipment through the prevention of potential disparities among
			 State laws and implementing regulations that may be enacted by the several
			 States regarding the restriction of the use of toxic substances in electrical
			 products and equipment that could create barriers to interstate commerce,
			 domestic and foreign trade, and distort global competition; and
			(2)applying the
			 regulatory and law enforcement process and penalties of the Toxic Substances
			 Control Act of 1976 to establish uniform Federal regulation and enforcement of
			 toxic substances in electrical products and equipment.
			4.Uniform Federal
			 scheme of regulation
			(a)Section 6 of the
			 Toxic Substances Control Act of 1976 (15 U.S.C. 2605) is amended by adding at
			 the end the following:
				
					(f)Certain
				applications
						(1)Electroindustry
				productsAs used in subsection (e), the term
				electroindustry product means any product or equipment that is
				directly used to facilitate the transmission, distribution, or control of
				electricity, or that uses electrical power for arc welding, lighting, signaling
				protection and communication, or medical imaging, or electrical motors and
				generators.
						(2)National
				standardsExcept for those electroindustry products and product
				categories set forth in paragraph (3), no electroindustry product shall be
				manufactured after July 1, 2010, that contains a concentration value greater
				than 0.1 percent by weight of lead, mercury, hexavalent chromium,
				polybrominated biphenyls (PBB), and polybrominated diphenyl ethers (PBDE) as
				measured in any homogeneous material contained in the electroindustry product,
				or a concentration value greater than 0.01 percent of cadmium as measured in
				any homogeneous material contained in the electroindustry product. For purposes
				of this section, homogeneous material means a material of
				uniform composition throughout that cannot be mechanically disjointed into
				different materials.
						(3)Electroindustry
				products and product categoriesThe processing and/or use of the
				specified chemical substances in any of the following electroindustry products
				and equipment shall not be subject to any restriction or requirement that is
				designed to protect against a risk of injury to health or the environment, and
				shall in no manner be restricted, by the States or any political subdivision of
				a State in accordance with section 2617(c)(1)(B):
							(A)Lead, mercury,
				cadmium, hexavalent chromium, polybrominated biphenyls, and polybrominated
				diphenyl ethers contained in—
								(i)products or
				equipment designed for use with a voltage rating of 300 volts or above;
								(ii)products or
				equipment used in fixed installations; For purposes of this
				subsection, fixed installation means a combination of equipment,
				systems, finished products and/or components, not including lighting equipment
				that encompasses lighting fixtures and lamps, assembled and/or erected by an
				assembler/installer at a given place to operate together in an expected
				environment to perform a specific task, but not intended to be placed in
				commerce as a single functional or commercial unit;
								(iii)signaling
				protection and communication systems and products, including healthcare
				communications and emergency call systems;
								(iv)surface
				transportation information management and control systems, subsystems,
				equipment, components, and services, including equipment used to design,
				install, operate, and maintain such systems;
								(v)medical diagnostic
				imaging and therapy equipment and devices, communications and emergency call
				systems and products, modular walls, consoles, systems, products, panels,
				meters, and monitors used in healthcare facilities;
								(vi)shunt capacitors
				and series capacitors;
								(vii)electro-mechanical
				and solid-state equipment and systems for measurement, display recording,
				processing, and telemetry for electricity metering and associated
				information;
								(viii)distribution
				and power transformers and special purpose transformers;
								(ix)equipment used
				for mounting or testing watt-hour or demand meters such as sockets, boxes,
				enclosures, test blocks, test tables, and test kits;
								(x)high voltage
				fuses, high current connectors, power circuit breakers, switchgear assemblies,
				surge arrestors, and insulating equipment, products, and hardware;
								(xi)steam turbine
				generators and units;
								(xii)electrical wire
				and cable products and accessories, not including fixture wires, appliance
				wires, and flexible cords as so classified by the National Electrical Code, by
				Underwriters Laboratories, Inc., or by the Canadian Standards
				Association;
								(xiii)electrical
				conduit;
								(xiv)high intensity
				discharge lamps;
								(xv)arc welding and
				plasma cutting equipment designed for industrial or professional use; or
								(xvi)arc welding and
				cutting equipment driven by mechanical means, e.g., a gasoline or diesel
				engine.
								(B)Lead when used or
				contained in—
								(i)steel alloys
				containing up to 0.35 percent lead by weight, aluminum alloys containing up to
				0.4 percent lead by weight and copper alloys containing up to 4 percent lead by
				weight;
								(ii)solders with high
				melting temperatures, including lead-based alloys containing 85 percent or more
				lead by weight, and solders for—
									(I)die mounting in
				Light Emitting Diode applications;
									(II)the electrical
				connection within integrated-circuit flip-chip packages;
									(III)machined
				through-hole discoidal and planar array ceramic multilayer capacitors;
				and
									(IV)printed circuit
				board assemblies and point-to-point soldered assemblies, up to 40 percent lead
				by weight, and when used in transmission, distribution, power supply, or
				control devices designed to be installed in electrical outlet boxes and/or
				switch boxes, in emergency lighting equipment, in trip units in circuit
				breakers, or in sensors used for lighting control;
									(iii)glass used in
				plasma display panels or surface conduction electron emitter displays or for
				flat fluorescent lamps in liquid crystal displays, or in incandescent
				lamps;
								(iv)finishes of
				fine-pitch components other than connectors with a pitch of 0.65 millimeters or
				less with nickel-iron lead frames or copper-lead frames;
								(v)coatings not
				exceeding 0.5 percent by weight for tin babbitt alloy coated sleeve
				bearings;
								(vi)gateway hardware
				between lighting controls protocols and building management protocols;
								(vii)red ink used in
				exit signs not exceeding 0.005 milligrams per lens;
								(viii)fluorescent
				lamps;
								(ix)electrical
				connector coatings; or
								(x)lead-bronze
				bearing shells and bushes.
								(C)Cadmium and its
				compounds when used or contained in—
								(i)electrical
				contacts, cadmium plating and switch contacts, including those used in thermal
				protectors in lighting ballasts, and luminaires containing such ballasts;
				or
								(ii)cadmium-copper
				alloys for wire conductors.
								(D)Hexavalent
				chromium when used or contained in electrical connectors, corrosion-prevention
				coatings for fasteners and metals in emergency lighting equipment or
				electromagnetic interference shielding, and noncurrent carrying electrical
				devices.
							(E)Mercury when used
				or contained in—
								(i)straight
				fluorescent lamps for general purposes, but not exceeding 10 milligrams in
				halophosphate lamps, 5 milligrams in triphosphate lamps with a normal lifetime,
				and 8 milligrams in triphosphate lamps with a long lifetime;
								(ii)straight
				fluorescent lamps for special purposes;
								(iii)compact
				fluorescent lamps equal to or greater than 9 inches;
								(iv)compact
				fluorescent lamps less than 25 watts, not exceeding 5 milligrams per
				lamp;
								(v)compact
				fluorescent lamps equal to or greater than 25 watts, not exceeding 6 milligrams
				per lamp;
								(vi)high output/very
				high output linear fluorescent lamps greater than 32 millimeters in
				diameter;
								(vii)preheat linear
				fluorescent lamps; or
								(viii)luminaires when
				containing any mercury-added lamps identified under
				subsection
				(f)(3)(E)(i)–(vii).
								(F)Any processing
				and/or use of a specified chemical substance in an electroindustry product
				other than those identified in this subsection as the Administrator may
				establish by
				rule.
							.
			(b)Section 18 of the
			 Toxic Substances Control Act of 1976 (15 U.S.C. 2617) is amended by adding at
			 the end the following:
				
					(c)Preemption(1)Notwithstanding any
				other provision of this section, no State or political subdivision of a State
				may, after the effective date of this Act, adopt or continue in effect any
				requirement that is designed to protect against a risk of injury to health or
				the environment—
							(A)for any electroindustry product as
				defined in section 2605(f)(1) that is inconsistent with or more stringent than
				the national standards set forth in section 2605(f)(2); or
							(B)that is applicable to the processing
				and/or use of the specified chemical substances in any of the electroindustry
				products or electroindustry product categories set forth in section
				2605(f)(3).
							(2)Upon application of a State or
				political subdivision of a State, the Administrator may, by rule, exempt from
				section 2605(f)(3), under such conditions as may be prescribed in such rule, a
				requirement of such State or political subdivision designed to protect against
				an unreasonable risk of injury to health or the environment associated with any
				of the uses of any chemical substance, mixture, or article containing such
				chemical substance or mixture specified in section 2605(f)(3) if—
							(A)compliance with the requirement would
				not cause the processing, distribution in commerce, or use of the substance,
				mixture, or article to be in violation of the Act; and
							(B)the State or political subdivision
				requirement does not, through difficulties in manufacturing, marketing,
				distribution, or other factors, unduly burden interstate commerce, or does not
				lessen the reliability of an electrical grid or of any product or system which
				is the subject of any such requirement of a State or political subdivision of a
				State.
							(3)Compliance with the national
				standards set forth in section 2605(f)(2) may be demonstrated based on any
				appropriate method for a particular electroindustry product, including without
				limitation, certifications of compliance by product manufacturers or testing
				performed in accordance with the guidelines promulgated by the Administrator
				under this subsection. The Administrator shall, within one year from the
				effective date of this Act, promulgate guidelines establishing test procedures
				for determining the concentration of lead, mercury, hexavalent chromium,
				cadmium, polybrominated biphenyls (PBB) and/or polybrominated diphenyl ethers
				(PBDE) contained in an electroindustry
				product.
						.
			5.Authorization of
			 appropriationsFor fiscal year
			 2009, there is authorized to be appropriated $1,000,000 for the Administrator
			 to implement the provisions of this Act.
		
